Dr. Dorman ?I.Wlnfrey           Opinion No. C-673
Director and Librarian
Texas State Library             Re:   Whether it is permissible
Austin, Texas                         under,existing state laws,
                                      for the Texas State Library
                                      to make monetary grants to
                                      local public library units
                                      under Title I of the Library
                                      Services and Construction
                                      Act of 1964, Public Law
Dear Dr. Winfrey:                     88-269.
          Your recent letter requests of this office an opinion
on the following question:
          "Whether it is permissible, under existing state
     laws, for the Texas State Library to make monetary
     grants to local public library units under Title I of
     the Library Services and Construction Act of 1964,
     Public Law 88-269."
          The Library Services and Construction Act as amended,
public Law 88-269 (1964y, p rovides for increased federal
assistance to promote the development of public library services
to all areas without public library services, or with inadequate
service.
           The Library Service and Construction Act provides as
follows:
          "Sec. 2.(a) It is the purnose of this Act to
     promote the further extension by the several States,
     of public library services to areas w!thout such
     services or with inadequate services.
          "(b) The provisions of this Act shall not
     be so construed as to interfere with State and
     local initiative and responsibility in the conduct
     of public library services. The administration
     of public libraries, the selection of personnel
     and library books and materials, and insofar as




                             -3242-
Dr. Dorman H. Winfrey, page 2 (C-673)

     consistent with the purposes of this Act, the
     determination of the best uses of the funds pro-
      id d under this Act shall be reserved to the
     gtazes and their local subdivisions." (Emphasis
     added)
          Subsequent to this Amendment, the 59th Legislature
of Texas amended Article 5436,'Vernonls Civil Statutes, by
adding the following provisions:
         "(c) The commission is authorized to accept,
    receive, and administer federal,funds made ,available
    by grant or loan or both to improve the public
    libraries of Texas.
           "(d) The commission may enter into contracts
     or agreements with the gcverning bodies and heads
     of the counties, cities, and towns of Texas to meet
     the terms prescribed by the United States and
     consistent with state law for the expenditure of
     federal funds for improving public libraries."
          As a result of these amendments, the Texas State
Library and Historical Commission as agent for thenState of Texas,
prepared and secured the approval of a State'Plan for the ad-
ministration of Federal Funds granted or loaned for the purposes
set forth in the Library Services and Construction Act of 1964.
          Also, the 59th Legislature of Texas in the General
Appropriation Bill (House Bill No. 12, Regular Session, 1965),
made provision for the expenditure of the above mentioned
Federal Funds as follows:
          "For personal services, consumable supplies
     and materials, current and recurring operating
     expense and capital outlay Including books and
     publications, for promoting development of
     public'library service, estimated to be . . .
          "Federal grants made to or received in Federal
     Public Library Fund No. 118 are hereby appropriated
     for the purposes for which such grants may be made;
     provided, however, that none of such moneys may be
     expended for personal services without advance writ-
     ten'approval by'the Governor."




                           -3243-
      .   .




Dr. Dorman H. Winfrey, page 3 (C-673)


          Further provision is made in the General Appropriation
Act for the expenditure of such Federal Funds inSections 27 and
28 of Article V. Administering the funds in accordance with
the State Plan for the fiscal year 1966, has necessitated that
Texas State Library personnel handle the ordering of books and
equipment, and because of the limited number of personnel, this
procedure has become difficult and cumbersome. The authorization
to make direct monetary grants of these Federal Funds to local
public library units would alleviate these problems.
          This office has earlier held that funds received by
a State Agency for specific purposes from the Federal Government
are "trust or special funds" and must be expended in accordance
with terms of the agreement under which the funds were received.
Attorney 'General's Opinions, c-530 (1965) and c-551 (1965).
          The foregoing provisions as set out in the Library
Service and Construction Act, clearly establish the purpose
for which the funds are to be expended. The Legislature in
amending Article .5436, as above queted, delegated - +n broad
and general terms - the task of shaping the administrative
procedure for expending, receiving and administering federal
funds made available to improve libraries of Texas and authorized
such commission to enter into contracts of agreement with the
governing bodies of local library authorities so as to achieve
the purpose of providing adequate library facilities. In
delegating such authority, it is clear that the Legislature
intended for the Commission to devise a method or methods for
administering the funds which would expeditiously, efficiently
and effectively achieve the purposes of the Act. In so doing,
the Legislature msni?ested a clear intent that the Commission
use its sound discretion in devising the method for the ad-
ministration of the funds.
          In the light of the foregoing, we are of the opinion
that the Texas State Library and Historical CommiSSion may,
under existing State Laws, make direct monetary grants to local
public library units under Title I of the Library Service and
Construction Act of 1964,as amended; subject to the promulgation,
submission and approval of a new or revised State Plan allowing
such grants by the Commissioner of Education of the United States
Health, Education, and Welfare Department.




                            -3244-
                                                 ”     .




Dr. Dorman H. Winfrey, page 4 (c-673 )


                      SUMMARY

          Subject to the approval of a new or revised
     State Plan allowing direct monetary grants to local
     Public Library units, the Texas State Library and
     Historical Commission may make direct monetary
     grants to local public library units under Title I
     of the Library Services and Construction Act of
     1964, Public LOW 88-269, as amended.

                                   Very truly your6,
                                   WAGGONER CARR
                                   Attorney General




JPC:mll:mls
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Dean Arrington
C. Daniel Jones, Jr.
Kerns Taylor
H. Grady Chandler
APPROVED FOR THE ATTORNEY GENERAL
By: T. B. Wright




                          -3245-